The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on April 3, 2020, in which claims 1-20 were presented for examination.

Status of Claims
Claims 1-20 are pending in the application, of which claims 1, 8 and 15 are in independent form and these claims (1-20) are subject to rejection(s) and/or objection(s) set forth in the following Office Action.

Priority
The priority date that has been considered for this application is April 17, 2019

Information Disclosure Statement
  The information disclosure statements (IDS) submitted on 4/3/2020, 9/24/2020, 10/14/2020, 5/12/2021, 9/14/2021, and 10/26/2021 were filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as 

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Interpretation
Claim limitations in claims 1 and 15 have been interpreted not to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because, “a communication interface configured to …” in claim 1, and “the engine control configured to …” in claim 15 when read in light of the specification connoted sufficient, definite structures to one of ordinary skill in the art (refer to spec para [0028, 0031]). 

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Butz et al (US 20040056766 A1, hereinafter “Butz”) in view of Lawson et al (US 20180167391 A1, hereinafter, “Lawson”).

Regarding claim 1, Butz teaches A communication adapter of a gas turbine engine of an aircraft, the communication adapter comprising: 
a communication interface configured to wirelessly communicate with an offboard system and to communicate with an engine control of the gas turbine engine (para [0017], ; 
a memory system (para [0015], “…engine and aircraft data are collected in a fault report that is stored in the ECU's memory”); and 
processing circuitry (para [0015], “The system 10 includes an electronic control unit (ECU) 14 such as a full authority digital engine control (FADEC) although other controllers can be used….”) configured to: 
transfer one or more configuration items received at the communication adapter from the offboard system to the engine control [based on the authentication] (para [0019], “…For example, when the wireless communication link 38 is established between the remote communication unit 34 and the local communication unit 36, data messages containing ECU data, such as ECU software updates, can be sent to the local communication unit 36 by the airline operator or data service provider….”); and 
transmit an update completion confirmation of the engine control from the communication adapter to the offboard system based on a confirmation message from the engine control (para [0019], “…Upon successful completion of the data transfer and storage in the ECU memory, a message confirming the successful data transfer is transmitted from the ECU 14 to the airline operator or data service provider via the wireless communication link 38….”).
Butz does not explicitly teach 
receive an engine control update request from the offboard system; 
confirm an authentication between the communication adapter and the engine control; 
(transfer one or more configuration items received at the communication adapter from the offboard system to the engine control) based on the authentication;
Lawson teaches 
receive an engine control update request from the offboard system (para [0020], “…the hardware authentication system 150 detects a request for an exchange of aircraft data between an aircraft 130 and the off-board system 110….” para [0015] discloses data exchange includes software update which reads on engine control update, “…and direct a software update for the Flight Control Computer (FCC) for future flights….” ); 
confirm an authentication between the communication adapter and the engine control (para [0023], “In step 208, the hardware authentication system 150 obtains a hardware signature of the LRU 140 based on a response of the one or more electronic components 142 to the challenge…” wherein LRU 140 reads on the communication adapter as it communicates with offboard system, the authentication of LRU which will deliver software update to the engine control is equivalent to an authentication between the communication adapter and the engine control because LRU and engine control are in the same aircraft); 
(transfer one or more configuration items received at the communication adapter from the offboard system to the engine control) based on the authentication (para [0024], “In step 210, the hardware authentication system 150 validates the hardware signature to authenticate the request and initiate the exchange of data between the aircraft 130 and the off-board system 110….” para [0015] discloses data exchange includes software update wherein the software update is delivered from the LRU to the engine control);
Butz and Lawson are analogous art because both deal with updating software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Butz and Lawson before him/her before the effective filing date of the claimed invention, to incorporate the features of Lawson into Butz because Lawson’s teaching provides techniques that improve security over prior art (Lawson, para [0025]).

Regarding claim 6, Butz as modified by Lawson teaches The communication adapter of claim 1, Butz further teaches wherein the one or more configuration items comprise executable software for the engine control (para [0019], “…For example, when the wireless communication link 38 is established between the remote communication unit 34 and the local communication unit 36, data messages containing ECU data, such as ECU software updates, can be sent to the local communication unit 36 by the airline operator or data service provider….”).

Regarding claim 8, it is directed to A method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 8.

Regarding claim 13, it recites same features as claim 6, and is rejected for the same reason.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Butz in view of Lawson as applied to claims 1 and 8 respectively, and further in view of Mii et al (US 20090049441 A1, hereinafter, “Mii”) and Kaufman et al (US 20200044916 A1, hereinafter, “Kaufman”).

Regarding claim 2, Butz as modified by Lawson teaches The communication adapter of claim 1, but does not explicitly teach wherein the processing circuitry is further configured to: 
transmit a data state of the engine control and a configuration of the engine control to the offboard system with the update completion confirmation.
Mii teaches 
wherein the processing circuitry is further configured to: 
transmit a data state of the engine control [and a configuration of the engine control] to the offboard system with the update completion confirmation (para [0045], “Finally, the update information notification unit 38(1) of the representative elevator 30(1) can notify the server 10 of the update success/failure information on the elevators…” wherein the success/failure information reads on a data state of the engine control, and remote updating of elevator control program is analogous to updating engine control of the instant case).
The combination of Butz and Lawson along with Mii are analogous art because all deal with updating software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Butz, Lawson and Mii before him/her before the effective filing date of the claimed invention, to incorporate the features of Mii into Butz and Lawson because Mii’s teaching provides techniques for the server to grasp the update result of the control program (Mii, para [0046]).
None of Butz, Lawson and Mii explicitly teaches 
transmit (a data state of the engine control) and a configuration of the engine control (to the offboard system with the update completion confirmation).
Kaufman teaches 
transmit (a data state of the engine control) and a configuration of the engine control (to the offboard system with the update completion confirmation) (para [0062], “In steps 504 and 506, the configuration results from the configuration information data store are obtained (step 504) and transmitted to the server (step 506)…”).
The combination of Butz, Lawson and Mii along with Kaufman are analogous art because all deal with updating software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Butz, Lawson, Mii and Kaufman before him/her before the effective filing date of the claimed invention, to incorporate the features of Kaufman into Butz, Lawson and Mii because Kaufman’s teaching provides techniques that “improve the efficiency of pushing configuration settings to large numbers of devices, and to maintaining track of the compliance of such devices” (Kaufman, para [0072]).

Regarding claim 9, it recites same features as claim 2, and is rejected for the same reason.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Butz in view of Lawson as applied to claims 1 and 8 respectively, and further in view of SNELL (US 20140123625 A1, hereinafter, “SNELL”).

Regarding claim 3, Butz as modified by Lawson teaches The communication adapter of claim 1, but does not explicitly teach wherein the one or more configuration items comprise a plurality of engine control trim data.
SNELL teaches 
wherein the one or more configuration items comprise a plurality of engine control trim data (para [0049], “…Alternatively the trim value may be replaced by the new trim value in the engine control system via a wired or wireless data link. The new value may .
The combination of Butz and Lawson along with SNELL are analogous art because all deal with updating software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Butz, Lawson and SNELL before him/her before the effective filing date of the claimed invention, to incorporate the features of SNELL into Butz and Lawson because SNELL’s teaching provides techniques that increase the life of the gas turbine engine (SNELL, para [0007]).

Regarding claim 10, it recites same features as claim 3, and is rejected for the same reason.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Butz in view Lawson and SNELL as applied to claims 3 and 10 respectively, and further in view of Schulz et al (US 20170155514 A1, hereinafter, “Schulz”).

Regarding claim 4, Butz as modified by Lawson and SNELL teaches The communication adapter of claim 3, but does not explicitly teach wherein the engine control trim data comprises at least one digital signature that is validated by the engine control prior to updating the engine control.
Schulz teaches 
wherein the engine control trim data comprises at least one digital signature that is validated by the engine control prior to updating the engine control (Fig. 3A, steps 112-124, wherein software update is analogous to engine control trim data update).
The combination of Butz, Lawson and SNELL along with Schulz are analogous art because all deal with updating software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Butz, Lawson, SNELL and Schulz before him/her before the effective filing date of the claimed invention, to incorporate the features of Schulz into Butz, 

Regarding claim 11, it recites same features as claim 4, and is rejected for the same reason.


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Butz in view of Lawson as applied to claims 1 and 8 respectively, and further in view of PITRE et al (US 20190102162 A1, hereinafter, “PITRE”).

Regarding claim 5, Butz as modified by Lawson teaches The communication adapter of claim 1, but does not explicitly teach wherein the one or more configuration items comprise a plurality of fault limit data.
PITRE teaches 
wherein the one or more configuration items comprise a plurality of fault limit data (para [0279], “…"syncErrorThreshold" (the maximum number of allowed errors during a sync. If the number of errors exceeds the maximum number allowed, the sync job aborts….” wherein the syncErrorThreshold reads on fault limit data).
The combination of Butz and Lawson along with PITRE are analogous art because all deal with updating software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Butz, Lawson and PITRE before him/her before the effective filing date of the claimed invention, to incorporate the features of PITRE into Butz and Lawson because PITRE’s teaching provides techniques that “improve the experience and efficiency of the end user” (PITRE, para [0070]).

Regarding claim 12, it recites same features as claim 5, and is rejected for the same reason.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Butz in view of Lawson as applied to claims 6 and 13 respectively, and further in view of Schulz et al (US 20170155514 A1, hereinafter, “Schulz”).

Regarding claim 7, Butz as modified by Lawson teaches The communication adapter of claim 6, but does not explicitly teach wherein the executable software comprises at least one digital signature that is validated by the engine control prior to updating the engine control.
Schulz teaches 
wherein the executable software comprises at least one digital signature that is validated by the engine control prior to updating the engine control (Fig. 3A, steps 112-124, wherein software update is analogous to engine control trim data update).
The combination of Butz and Lawson along with Schulz are analogous art because all deal with updating software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Butz, Lawson and Schulz before him/her before the effective filing date of the claimed invention, to incorporate the features of Schulz into Butz and Lawson because Schulz’s teaching provides techniques for efficiently and securely updating software (Schulz, para [0001]).

Regarding claim 14, it recites same features as claim 7, and is rejected for the same reason.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 20160222889 A1, hereinafter “Snyder”) in view of Butz et al (US 20040056766 A1, hereinafter “Butz”) and Lawson et al (US 20180167391 A1, hereinafter, “Lawson”).

Regarding claim 15, Snyder teaches A gas turbine engine of an aircraft, the gas turbine engine comprising: 
a fan section comprising a fan case (Fig. 1, para [0026]); 
an engine control mounted on the fan case, the engine control configured to monitor and control operation of the gas turbine engine in real-time (Fig. 2, EEC 52, para [0008], “…the electronic engine control includes a wireless device that is configured to communicate wirelessly with each of the plurality of engine components”); and 
a communication adapter mounted on the fan case (communications harness 64 in Fig. 2, para [0013], “In a further embodiment of any of the above, a communications harness connects the electronic engine control to a wireless hub”),
Snyder does not explicitly teach
(a communication adapter mounted on the fan case), the communication adapter comprising processing circuitry configured to receive an engine control update request from an offboard system, confirm an authentication between the communication adapter and the engine control, transfer one or more configuration items received at the communication adapter from the offboard system to the engine control based on the authentication, and transmit an update completion confirmation of the engine control to the offboard system based on a confirmation message from the engine control.
Butz teaches 
the communication adapter comprising processing circuitry configured to [receive an engine control update request from an offboard system] (para [0015], “The system 10 includes an electronic control unit (ECU) 14 such as a full authority digital engine control (FADEC) although other controllers can be used….”) , [confirm an authentication between the communication adapter and the engine control], transfer one or more configuration items received at the communication adapter from the offboard system to the engine control [based on the authentication], (para [0019], “…For example, when the wireless communication link 38 is established between the remote communication unit 34 and the local communication unit 36, data messages containing ECU data, such as ECU software updates, can be sent to the local communication unit 36 by the airline operator or data service provider….”); and 
and transmit an update completion confirmation of the engine control to the offboard system based on a confirmation message from the engine control (para [0019], “…Upon successful completion of the data transfer and storage in the ECU memory, a message .
Snyder and Butz are analogous art because both deal with engine control and updating engine control.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Snyder and Butz before him/her before the effective filing date of the claimed invention, to incorporate the features of Butz into Snyder because Butz’s teaching provides techniques that overcome drawbacks of prior art (Butz, para [0007-0009]).
Neither Snyder nor Butz explicitly teaches 
receive an engine control update request from an offboard system, confirm an authentication between the communication adapter and the engine control; (transfer one or more configuration items received at the communication adapter from the offboard system to the engine control) based on the authentication;
Lawson teaches 
receive an engine control update request from an offboard system (para [0020], “…the hardware authentication system 150 detects a request for an exchange of aircraft data between an aircraft 130 and the off-board system 110….” para [0015] discloses data exchange includes software update which reads on engine control update, “…and direct a software update for the Flight Control Computer (FCC) for future flights….” ), confirm an authentication between the communication adapter and the engine control (para [0023], “In step 208, the hardware authentication system 150 obtains a hardware signature of the LRU 140 based on a response of the one or more electronic components 142 to the challenge…” wherein LRU 140 reads on the communication adapter as it communicates with offboard system, the authentication of LRU which will deliver software update to the engine control is equivalent to an authentication between the communication adapter and the engine control because LRU and engine control are in the same aircraft), (transfer one or more configuration items received at the communication adapter from the offboard system to the engine control) based on the authentication (para [0024], “In step 210, the hardware authentication system 150 validates the hardware signature to ;
The combination of Snyder and Butz along with Lawson are analogous art because all deal with engine control and updating software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Snyder , Butz and Lawson before him/her before the effective filing date of the claimed invention, to incorporate the features of Lawson into Snyder and Butz because Lawson’s teaching provides techniques that improve security over prior art (Lawson, para [0025]).

Regarding claim 19, Snyder as modified by Butz and Lawson teaches The gas turbine engine of claim 15, Butz further teaches wherein the one or more configuration items comprise executable software for the engine control (para [0019], “…For example, when the wireless communication link 38 is established between the remote communication unit 34 and the local communication unit 36, data messages containing ECU data, such as ECU software updates, can be sent to the local communication unit 36 by the airline operator or data service provider….” For motivation to combine, please refer to office action regarding claim 15).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Butz and Lawson as applied to claim 15, and further in view of Mii et al (US 20090049441 A1, hereinafter, “Mii”) and Kaufman et al (US 20200044916 A1, hereinafter, “Kaufman”).

Regarding claim 16, Snyder as modified by Butz and Lawson teaches The gas turbine engine of claim 15, but does not explicitly teach wherein processing circuitry is further configured to: 
transmit a data state of the engine control and a configuration of the engine control to the offboard system with the update completion confirmation.
Mii teaches 
wherein the processing circuitry is further configured to: 
transmit a data state of the engine control [and a configuration of the engine control] to the offboard system with the update completion confirmation (para [0045], “Finally, the update information notification unit 38(1) of the representative elevator 30(1) can notify the server 10 of the update success/failure information on the elevators…” wherein the success/failure information reads on a data state of the engine control, and remote updating of elevator control program is analogous to updating engine control of the instant case).
The combination of Snyder , Butz and Lawson along with Mii are analogous art because all deal with engine control and updating software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Snyder , Butz, Lawson and Mii before him/her before the effective filing date of the claimed invention, to incorporate the features of Mii into Snyder , Butz and Lawson because Mii’s teaching provides techniques for the server to grasp the update result of the control program (Mii, para [0046]).
None of Snyder , Butz, Lawson and Mii explicitly teaches 
transmit (a data state of the engine control) and a configuration of the engine control (to the offboard system with the update completion confirmation).
Kaufman teaches 
transmit (a data state of the engine control) and a configuration of the engine control (to the offboard system with the update completion confirmation) (para [0062], “In steps 504 and 506, the configuration results from the configuration information data store are obtained (step 504) and transmitted to the server (step 506)…”).
The combination of Snyder , Butz, Lawson and Mii along with Kaufman are analogous art because all deal with updating software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Snyder , Butz, Lawson, Mii and Kaufman before him/her before the effective filing date of the claimed invention, to incorporate the features of Kaufman into Snyder , Butz, Lawson and Mii because Kaufman’s teaching provides techniques that “improve the efficiency of pushing configuration settings to large numbers of devices, and to maintaining track of the compliance of such devices” (Kaufman, para [0072]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Butz and Lawson as applied to claim 15, and further in view of SNELL (US 20140123625 A1, hereinafter, “SNELL”) and Schulz et al (US 20170155514 A1, hereinafter, “Schulz”).

Regarding claim 17, Snyder as modified by Butz and Lawson teaches The gas turbine engine of claim 15, but does not explicitly teach wherein the one or more configuration items comprise a plurality of engine control trim data with at least one digital signature that is validated by the engine control prior to updating the engine control.
SNELL teaches 
wherein the one or more configuration items comprise a plurality of engine control trim data (para [0049], “…Alternatively the trim value may be replaced by the new trim value in the engine control system via a wired or wireless data link. The new value may be supplied at the same time as other updates including engine control software updates.”).
The combination of Snyder , Butz and Lawson along with SNELL are analogous art because all deal with engine control and updating software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Snyder , Butz, Lawson and SNELL before him/her before the effective filing date of the claimed invention, to incorporate the features of SNELL into Snyder , Butz and Lawson because SNELL’s teaching provides techniques that increase the life of the gas turbine engine (SNELL, para [0007]).
None of Snyder , Butz, Lawson and SNELL explicitly teaches 
(wherein the one or more configuration items comprise a plurality of engine control trim data) with at least one digital signature that is validated by the engine control prior to updating the engine control.
Schulz teaches 
(wherein the one or more configuration items comprise a plurality of engine control trim data) with at least one digital signature that is validated by the engine control prior to updating the engine control (Fig. 3A, steps 112-124, wherein software update is analogous to engine control trim data update).
The combination of Snyder , Butz, Lawson and SNELL along with Schulz are analogous art because all deal with engine control and updating software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Snyder , Butz, Lawson, SNELL and Schulz before him/her before the effective filing date of the claimed invention, to incorporate the features of Schulz into Snyder , Butz, Lawson and SNELL because Schulz’s teaching provides techniques for efficiently and securely updating software (Schulz, para [0001]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Butz and Lawson as applied to claim 15, and further in view of PITRE et al (US 20190102162 A1, hereinafter, “PITRE”).

Regarding claim 18, Snyder as modified by Butz and Lawson teaches The gas turbine engine of claim 15, but does not explicitly teach wherein the one or more configuration items comprise a plurality of fault limit data.
PITRE teaches 
wherein the one or more configuration items comprise a plurality of fault limit data (para [0279], “…"syncErrorThreshold" (the maximum number of allowed errors during a sync. If the number of errors exceeds the maximum number allowed, the sync job aborts….” wherein the syncErrorThreshold reads on fault limit data).
The combination of Snyder , Butz and Lawson along with PITRE are analogous art because all deal with engine control and updating software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Snyder , Butz and Lawson and PITRE before him/her before the effective filing date of the claimed invention, to incorporate the features of PITRE into Snyder , Butz and Lawson because PITRE’s teaching provides techniques that “improve the experience and efficiency of the end user” (PITRE, para [0070]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Butz and Lawson as applied to claim 19, and further in view of Schulz et al (US 20170155514 A1, hereinafter, “Schulz”).

Regarding claim 20, Snyder as modified by Butz and Lawson teaches The gas turbine engine of claim 19, but does not explicitly teach wherein the executable software comprises at least one digital signature that is validated by the engine control prior to updating the engine control.
Schulz teaches 
wherein the executable software comprises at least one digital signature that is validated by the engine control prior to updating the engine control (Fig. 3A, steps 112-124, wherein software update is analogous to engine control update).
The combination of Snyder , Butz and Lawson along with Schulz are analogous art because all deal with engine control and updating software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Snyder , Butz, Lawson and Schulz before him/her before the effective filing date of the claimed invention, to incorporate the features of Schulz into Snyder , Butz and Lawson because Schulz’s teaching provides techniques for efficiently and securely updating software (Schulz, para [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wright et al is cited for teaching Wireless spread spectrum ground link-based aircraft data communication system for updating flight management files.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192